DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated November 16, 2021. Applicant amended claim 16. Claims 1-30 are pending with claims 1-15 previously withdrawn.
Applicant's arguments have been considered and are persuasive as previously discussed during the interview summary of October 5, 2021. Upon further search and consideration, the claims are rejected under 35 U.S.C. 103 as discussed below in view of the new grounds of rejection over del Nido et al. (U.S. Publication 2017/0231477). 

Claim Rejections - 35 USC § 102
The previous rejections under 35 U.S.C. 102 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (U.S. Publication 2013/0281779) and in further views of Nido et al. (U.S. Publication 2017/0231477, hereinafter “Nido”).
As to Claim 16, Robertson discloses an apparatus (20) in [0032] and Fig. 1 comprising:
a housing (24) in [0032] having a surface for a user to hold the apparatus;
a shaft (22) in [0032] in Fig. 1 and analogous structure (122) in [0054] and Fig. 2 that extends from the housing, the shaft including a port body having first (144) in [0054] and second channels (142, 146) in [0054]);
an optical bulb (30) in [0032] in Fig. 1 and analogous structure (130) in [0054] and Fig. 2 and  disposed at a distal end of the shaft, the optical bulb comprising:
a first body (32) in [0033] in Fig. 1 and analogous structure (132) in [0055] and Fig. 2 having a substantially hemispherical distal side;
a second body (outer and inner walls of (122) in Fig. 2) extending from a proximal side of the first body, the second body including a mechanical connection point (180) in [0056] and Fig. 2 disposed at or near a proximal side of the second body;
an instrument channel (174) in [0056] and Fig. 2 extending from the proximal side of the second body to the substantially hemispherical distal side of the first body, the instrument channel aligned with the first channel in the port body; and
an imaging channel (170, 171, 172) in [0056] and Fig. 2 that extends from an aperture at the “base” defined in the proximal side of the second body, 
the imaging channel terminating at a distal end of the imaging channel (each of the imaging channels having a terminal distal end as shown in Fig. 2 within the solid structure of 132) between the proximal and substantially hemispherical distal sides of the first body,
defining a continuous enclosed space (the blank space regions without hashmarks in Fig. 2) from the aperture defined in the proximal side of the second body to the distal end of the imaging channel, and aligned with the second channel in the port body, 
(136) in [0056] and Fig. 2 disposed in the imaging channel.
However Robertson does not specifically disclose that the distal end of the imaging channel is substantially hemispherical. Del Nido teaches in the analogous field of endeavor of endoscopy wherein a first body (232) in [0049] and Fig. 2 has a substantially hemispherical distal side and imaging channel (225) in [0045] terminates at a distal end that is substantially hemispherical as shown in Fig. 2. It would have been obvious to one of ordinary skill in the art to provide to form distal ends of imaging channels to be various sizes and shapes as a matter of design choice to fulfill the same function with predictable results providing optically clear images (Del Nido, [0050]).
As to Claim 17, Robertson discloses the apparatus of claim 16, wherein the substantially hemispherical distal end of the imaging channel has a negative power of lenses (134) in [0057] to increase the field of view of the camera.
As to Claim 18, Robertson discloses the apparatus of claim 16, wherein the substantially hemispherical distal end of the imaging channel is configured to refract light passing out of the imaging channel towards the instrument channel (both imaging and instrument channels having openings at the distal end wherein light passing out of the imaging channel can travel outwards and back towards the instrument channel via (140) in [0057] as shown in Fig. 2).
As to Claim 19, Robertson discloses the apparatus of claim 18, wherein the substantially hemispherical distal end of the imaging channel eliminates a total internal reflection of light at a wall of the instrument channel as shown in Fig. 2 wherein the imaging channel is encompassed by inner walls of (122).
As to Claim 20, Robertson discloses the apparatus of claim 19, wherein a light source (162) in [0056] as shown in Fig. 2 for the camera is located outside of the imaging channel.
As to Claim 21, Robertson discloses the apparatus of claim 20, wherein the light source is disposed in a counterbore of the imaging channel of (171) as shown in Fig. 2.
As to Claim 22, Robertson discloses the apparatus of claim 20, wherein the light source is integrated with the camera (optical components being separated, in contact, or bonded as described in [0056])
As to Claim 23, Robertson discloses the apparatus of claim 20, wherein the location of the light source and an inner cross-sectional diameter of the imaging channel are selected to reduce a reflection of light within the imaging channel, the light emitted by the light source (reducing a reflection being intended use; structurally the position of the light source and the imaging channel are separate and therefore reflection of light is reduced as shown in Fig. 2).
As to Claim 24, Robertson discloses the apparatus of claim 23, wherein the inner cross-sectional diameter is about 2.5 mm “different shapes and sizes” in [0072].
As to Claim 25, Robertson discloses the apparatus of claim 23, wherein the light emitted by the light source is substantially uniform distally from the first body within the field of view of the camera being diffused as described in [0057].
As to Claim 26, Robertson discloses the apparatus of claim 20, wherein the light source comprises a plurality of light elements (multiple optical components being provided in multiple cavities (170, 171, and 172) in [0056]), each light element disposed along a virtual circle, wherein the camera is disposed in a center of the virtual circle (the virtual circle being defined wherein any two light elements are disposed alongside).
As to Claim 27, Robertson discloses the apparatus of claim 26, wherein the light elements comprise light emitting diodes “LED” in [0057].
As to Claim 28, Robertson discloses the apparatus of claim 16, wherein the first and second bodies comprise a same material if “monolithically formed” in [0033].
As to Claim 29, Robertson discloses the apparatus of claim 16, wherein the same material comprises an acrylic thermoplastic being “molded” in [0034].
As to Claim 30, Robertson discloses the apparatus of claim 16, wherein the mechanical connection point comprises a flange “flange” in [0056].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795